Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant filed an amendment on 02/03/2021. Claims 2, 4, 5, 7, 8, 21, and 22 are currently pending. Claims 2, 4, 5, 7, and 8 are currently amended. Claims 1, 3, 6, and 9-20 are cancelled. Claims 21 and 22 are new. This action is a FIN AL rejection.

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
The rejections regarding “entry category” under 35 USC 112a and 35 USC 112b have been withdrawn in light of Applicant’s cancellation of the rejected claims.
Regarding the rejection under 35 USC 101, Applicant argues (page 7-10 of the Remarks dated 02/03/2021)  that the amended claims are directed to a practical application because they are directed to an improvement in comparing different catastrophic event model vendors, the Examiner respectfully disagrees.   (Specification Paragraph [0026]). However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of comparing financial risk models, which is a fundamental economic practice and non-statutory subject matter.  The placement of risk data in a matrix is not a technical solution. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection under 35 USC 103, Applicant argues (page 9 of the Remarks) that  the cited references fail to teach or suggest every limitation of the instant amended claims. The examiner finds this argument to be moot in view of new grounds of rejection in regards to the claims.

Nonfunctional Descriptive Material
Claim limitation 21 contains nonfunctional descriptive material, specifically, the limitation “each model corresponds to a different vendor of a plurality of vendors”.  Non-functional descriptive material is based on the “printed matter” doctrine in which matter that has no functional relationship to the substrate upon which is it printed does not provide a patentable distinction to the substrate. Information, messages, indicia, raw data, and colors can be considered such descriptive material. It is not clear how a model provided by a different vendor is structurally differ. Patentable weight will only be given when such descriptive material has a functional relationship to the substrate. See MPEP 2111.05.  For the purpose of examination of the instant invention, the instant limitation will be interpreted as a plurality of risk models.
Not Positively Recited
 Claim 8 includes the limitation “wherein the user comprises at least one of an insurance provider or a mortgage provider.” The user is not positively recited in the instant limitation.

Claim Rejections - 35 USC § 101
Claim(s) 2, 4, 5, 7, 8, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 21 is directed to a system, which is one of the statutory categories of inventions. 
Claim 21 is directed to the abstract idea of “analyzing and displaying mortgage risks” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 21  recites “present, …, an .… comprising selection controls representing a plurality of catastrophic risks, and a plurality of preferred vendor models identified by the user, each vendor model corresponding to at least one risk of the plurality of catastrophic risks, receive, ….through the …, a query comprising a selected risk of the plurality of catastrophic risks, a portfolio data set of the user representing a plurality of properties located in a geographic region, wherein the portfolio data set comprises, for each property of the plurality of properties, a respective collateral value, a geocoded location, and mortgage data, and at least a portion of the plurality of preferred vendor models, wherein each model corresponds to a different vendor of a plurality of vendors, for each property of the plurality of properties, segment the collateral value of the respective property into a structure value portion and a land value portion, for each property of the plurality of properties and for each model of the plurality of preferred vendor models, process, using the respective model, i) at least the structure value portion of the collateral value of the respective property, and ii) a plurality of exposure characteristics of the mortgage data of the respective property to produce an exposure data set corresponding to the respective property and the respective model, wherein the exposure data set is produced in an event loss table format corresponding to a vendor of the respective model, and arrange the exposure data set as a row of an exposure matrix comprising a predetermined format including a property identifier corresponding to the respective property, an event identifier corresponding to the selected risk, and a plurality of estimated loss values, store the exposure matrix in a query database format, and responsive to receiving the query and using the exposure matrix, generate, for presentation to the user of the … in at least one …, a statistical correlation analysis between two or more vendors corresponding to two or more models of the plurality of preferred vendor models for at least a portion of the plurality of estimated loss values”. 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “ a processor, computer readable memory, a network, and interactive graphical user interface screen, and an output user interface screen” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of analyzing mortgage default risks and mortgage default risk models.   
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using analyzing mortgage default risks and mortgage default risk models.  using computer technology (e.g. a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claim 21 is not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims  2, 4, 5, 7, 8, 21, and 22  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

New Matter
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 2, 21, 22 recite the limitation “the exposure matrix”. This in not taught in the specification. Claim 4 recites “the collateral value of the respective property” and “wherein the appreciated or depreciated values represent a scaled change in the collateral value of the respective property wherein arranging the exposure data set comprises inserting the appreciated or depreciated values in the row of the exposure matrix.”  Claim 5 recites the limitations of “first predetermined threshold of the collateral value of the property and greater than a second predetermined threshold of the equity position.” These limitations are not taught in the specification. Claims 7 and 8 stand rejected due to dependency on claim 21.
Written Description – Lack of Algorithm
Claim 21 recites the limitations “process, … a plurality of exposure 4Application No. 16/428,306 Response to Non-Final Office Action dated August 7, 2020 characteristics of the mortgage data of the respective property to produce an exposure data set corresponding to the respective property and the respective model… and arrange the exposure data set as a row of an exposure matrix comprising a predetermined format ….”,   “store the exposure matrix in a query database format,…” and “generate, …, a statistical correlation analysis between two or more vendors corresponding to two or more models of the plurality of preferred vendor models for at least a portion 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  2, 4, 5, 7, 8, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Hybrid Claim - Katz
Claim 21 is a system claim comprising a computer processor and memory, and recites the steps of  “present, to a user of a remote computing device via a network, an interactive graphical user interface screen” and “generate, for presentation to the user of the remote computing device in at least one output user interface screen”. It is not clear from the instant claim limitations when direct infringement occurs, as the remote computing device and interactive graphical user interface are not positively recited. See In re Katz Interactive Call Processing Patent Litigation, the claims at issue covered a “system with an ‘interface means for providing automated voice messages … to certain of said individual callers, wherein said certain of said individual callers digitally enter data.’” 639 F.3d 1303, 1318 [97 USPQ2d 1737] (Fed. Cir. 2011) “While Katz tried to distinguish IPXL Holdings on the ground that the term “wherein” does not signify a method step but instead defines a functional capability, we disagreed, holding Katz's claims indefinite as they “create confusion as to when direct infringement occurs because they are directed both to systems and to actions performed by ‘individual callers.’” In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011) Claims 2, 4, 5, 7, 8, and 22 stand rejected due to dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2, 4, 5, 7, 8, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150032598 (Fleming) in view of US 20100280755 (Pillsbury) and US 8015091 (Ellis).

Claim 21:  A system comprising:
processing circuitry; and a non-transitory computer readable memory coupled to the processing circuitry, the memory storing machine-executable instructions, (Fleming FIG. 1 and [0026])
wherein the portfolio data set comprises, for each property of the plurality of properties, a respective collateral value, a geocoded location, and mortgage data, and at least a portion of the plurality of preferred vendor models, (Fleming [0026], [0027])
each vendor model corresponding to at least one risk of the plurality of catastrophic risks, (Fleming [0028]) 
wherein each model corresponds to a different vendor of a plurality of vendors, for each property of the plurality of properties, (Fleming [0028])
wherein the exposure data set is produced in an event loss table format corresponding to a vendor of the respective model, and (Fleming [0075])
Fleming does not explicitly teach, but Pillsbury does teach:
wherein the machine-executable instructions, when executed on the processing circuitry, cause the processing circuitry to present, to a user of a remote computing device via a network, an interactive graphical user interface screen comprising selection controls representing a plurality of catastrophic risks, and a plurality of preferred 
receive, from the remote computing device through the interactive graphical user interface screen, a query comprising a selected risk of the plurality of catastrophic risks, a portfolio data set of the user representing a plurality of properties located in a geographic region, (Pillsbury [0027, 0035, 0039, 0043] teaching output to a display. )
arrange the exposure data set as a row of an exposure matrix comprising a predetermined format including a property identifier corresponding to the respective property, an event identifier corresponding to the selected risk, and a plurality of estimated loss values, (Pillsbury [0020])
store the exposure matrix in a query database format, and responsive to receiving the query and using the exposure matrix, (Pillsbury [0015],  [0025], [0026] , [0027], [0038])
generate, for presentation to the user of the remote computing device in at least one output user interface screen, a statistical correlation analysis between two or more vendors corresponding to two or more models of the plurality of preferred vendor models for at least a portion of the plurality of estimated loss values. (Pillsbury [0019], [0022])
It would have been obvious, at the time of filing, to combine the disaster model system of Fleming with the user interface and graphical output of Pillsbury, because Pillsbury explicitly teaches the motivation of  [0003-0004] predicting, preparing for, responding to, and analyzing dynamic and potentially critical weather events. See MPEP 2143.I.G.

Fleming and Pillsbury do not explicitly teach, but Ellis does teach:
segment the collateral value of the respective property into a structure value portion and a land value portion, for each property of the plurality of properties and for each model of the plurality of preferred vendor models, process, using the respective model, i) at least the structure value portion of the collateral value of the respective property, and ii) a plurality of exposure characteristics of the mortgage data of the respective property to produce an exposure data set corresponding to the respective property and the respective model, (Ellis col. 33 lines 13-33 teaching a land risk filter (erosion risk) and a damage filter (building damage risk).)
It would have been obvious, to one of ordinary skill at the time of filing, to combine the natural hazard prediction and default risk model of Fleming and Pillsbury with the predicted event loss metrics of Ellis because combining prior art elements according to known methods is obvious. See MPEP 2143.1.A. It was known in the art to predict risk of a natural hazard, and it was known to generate detailed predicted mortgage holder loss data for specific properties or aggregate properties. One of ordinary skill in the art could have combined Fleming and Pillsbury with Ellis for the motivation of creating a default risk model with improved risk data. See Ellis Col. line 57 to col. 2 line 56. 
Claim 2:  Fleming further teaches: wherein the exposure matrix comprises, for each of the plurality of properties, entries representing the estimated losses including at least one of an event loss amount, a physical damage amount, expense loss amounts at one or more percentage tiers, or an amount of interest loss. (Fleming [0063, 0064])
Claim 4:  Fleming further teaches: wherein the machine-executable instructions, when executed on the processing circuitry, cause the processing circuitry to, for each property of the plurality of properties:  calculate, appreciated or depreciated values for one or more of the event loss amount, the physical damage amount, the expense loss amounts, and the amount of interest lost for the respective 
Claim 5: Fleming further teaches: wherein determining the respective mortgage default risk comprises anticipating a default when an amount of physical damage to the respective property is greater than a first predetermined threshold of the collateral value of the property and greater than a second predetermined threshold of the equity position. (Fleming [0061-0064] and FIG. 7)
Claim 7:  Fleming further teaches: wherein the selected risk corresponds to one of a plurality of types of catastrophic events including one or more of a hurricane, a tornado, a flood, a wild fire, an earthquake, or a terrorist attack. (Fleming [0037])
Claim 8: Fleming further teaches: wherein the user comprises at least one of an insurance provider or a mortgage provider. (Fleming [0024], [0029], [0043])
Claim 22:  Fleming, Pillsbury and Ellis  do not explicitly teach, but Ellis does teach:
 wherein the machine executable instructions, when executed on the processing circuitry, cause the processing circuitry to: determine, for each property of the plurality of properties and for each model of the plurality of preferred vendor models, a respective mortgage default risk based on a comparison of each of the estimated losses in the exposure matrix to at least one of an equity position, a property value, and an unpaid mortgage principal balance for the respective property, wherein 5Application No. 16/428,306 Response to Non-Final Office Action dated August 7, 2020the mortgage default risk represents at least in part an amount of impact of physical damage to the respective property from a type of catastrophic event corresponding to the selected risk on a likelihood of mortgage default for the respective property, (Ellis col. 12 lines 21-32 and col. 36 lines 25-48 teaching property value appreciation. See Table 4 teaching property damage and “value decline” (depreciation) See at least col. 19 lines 35-40 teaching (foreclosure) sales expenses. See col. 3 lines 1-11 teaching missed interest payments.  See col. 43 lines 64-67 teaching an estimate loss severity percentage.)

It would have been obvious, to one of ordinary skill at the time of filing, to combine the natural hazard prediction and default risk model of Fleming and Pillsbury with the predicted event loss metrics of Ellis because combining prior art elements according to known methods is obvious. See MPEP 2143.1.A. It was known in the art to predict risk of a natural hazard, and it was known to generate detailed predicted mortgage holder loss data for specific properties or aggregate properties. One of ordinary skill in the art could have combined Fleming and Pillsbury with Ellis for the motivation of creating a default risk model with improved risk data. See Ellis Col. line 57 to col. 2 line 56. 

	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7315842 (Wang) (20) "With the explosion in computer applications, reams of historical data for financial instruments and contract obligations can now be gathered and processed instantly. Many computer simulation models can generate a sample distribution of possible outcomes for these traded and underwritten portfolios. For example, a derivative modeling firm can anticipate a price distribution for an underlying stock for a financial option. A catastrophe-modeling firm can anticipate a loss distribution for a geographic area after a simulated hurricane or earthquake."
US 20150235153 (Du) Natural Hazard Models --> determine ranking of the models.
US 20110270779 (Showalter) "[0079] Regarding the hazard function modeling, the hazard functions are supervised machine-learning techniques that are particular to a specific target event. Multiple different models predict a like number of target events, such as default, loan modification failure, short sale likelihood, or other events. Alternatively, one model predicts for different events. The hazard functions provide a probabilistic output that is derived from analysis of a database of training data with known results, such as a database of data with binary or a larger range of possible labeled outcomes. The machine-learning algorithm determines the relationship of different variables or nodes to each other. One of the nodes is the result. The learning may select only a sub-set of variables (i.e., input features) or may use all available input features."
US 20090055227  (Bakos) [0046] "The RAC model may also be applied to other types of risk. For example, as individual credit risk is currently assessed by a number of companies by reference to credit risk data bases, other types of risk to which individuals are exposed and which are not 
US 20080243678 (Hooley) "analysis of potential gain or loss associated with acquiring property, and analysis of data related to disaster (such as due to flood, fire, etc.) affected properties with delinquent payments to determine the appropriate equity decision regarding a foreclosure action on one or more liens associated with the property"
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/C.A.R./               Examiner, Art Unit 3692             
CLAIRE A. RUTISER
Examiner
Art Unit 3692